                                         UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA

In re: HASHFAST TECHNOLOGIES, LLC                                            FINAL REPORT
       CASE NO. 14-30725 DM

         SEE ATTACHED DISCLOSURE STATEMENT
                                                                                                                                         1
                                       Debtor.                               For the quarter ending:                    09/30/2018

      The revested debtor hereby submits the following post-confirmation report for this
calendar quarter:

1.       Date of entry of order confirming plan:                                                                  06/25/2015

2.       Cash balance at beginning of quarter:                                                                $       165,328.41
         Total receipts during quarter:                                                                                      -
                                                                                                                      165,328.41
         Total disbursements during quarter:                                                                         $165,328.41
         Cash balance at end of quarter:                                                                      $              -

3.       Payments made pursuant to the Plan this quarter:                                                     $       165,328.41

         Total payments to be made pursuant to the Plan:                                                      $     1,127,976.76
         Cumulative paid to date:                                                                             $     1,127,976.76
         Balance remaining to be made under the Plan:                                                         $                -



         As of the end of this reporting period                                                      Yes                        No

4.       Are all payments required by the confirmed plan current
         at this time? [If not, attach explanatory statement
         identifying payments not made (by creditor, amount
         and date due), reason for non-payment, and an
         estimated date as to when payments will be brought
         current.]                                                                                        X

5.       Do you currently anticipate a circumstance/event
         which will cause an interruption or cessation of
         payments or other performance under the Plan?
         (If yes, attach an explanatory statement.)                                                                                  X

6.       Have quarterly fees due to the United States
         Trustee to the date of this report been paid
         pursuant to 28 U.S.C. § 1930(a)(6) and the Plan?                                                 X


     1
              First report shall be filed for the portion of the calendar quarter from date of confirmation to the end of quarter,
         and subsequent reports shall be filed at the expiration of each calendar quarter thereafter until dismissal,
         conversion or entry of a final decree closing the case. Reports shall be filed with the court and served on the

     Case: 14-30725              Doc# 568         Filed: 10/17/18          Entered: 10/17/18 18:49:41                Page 1 of
                                                               22
      UST not later than twenty (20) days after expiration of the reported period.
                                                                                           Yes                No
7.    Have all motions, contested matters, and adversary
      proceedings been resolved? (If no, for each such
      pending motion, contested matter or adversary
      proceeding, identify the parties and nature of the
      dispute and state the anticipated resolution.)                                           X

8.    Has the order confirming the Plan become
      nonappealable?                                                                           X

9.    Have deposits, if any, required by the Plan been
      distributed pursuant to the Plan? (If no, please
      explain.)                                                                               N/A

10.   Has any property proposed by the Plan to be transferred
      been transferred pursuant to the Plan?                                                   X

11.   Does any property remain to be transferred pursuant
      to the Plan? (If yes, identify each such property and
      the anticipated date of transfer pursuant to the                                                             X
      Plan.)

12.   Has the revested debtor(s) or the successor of the
      debtor(s) assumed the business or management
      of the property dealt with by the Plan?                                                  X

13.   Anticipated date of motion for final decree:                                   08/15/2018

      I declare under penalty of perjury that the statements set forth above are true and accurate.

                                10/17/18                                 /s/ Michael G. Kasolas
                                 Dated                                   Responsible Individual (signature)

                                                                         Michael G. Kasolas
                                                                         Print Name



                                                                         Current Address:
                                                                         P.O. BOX 26650
                                                                         SAN FRANCISCO, CA 94126


                                                                         Telephone Number:
                                                                         415-504-1926



      Case: 14-30725          Doc# 568        Filed: 10/17/18         Entered: 10/17/18 18:49:41       Page 2 of
                                                           22
                                   Hashfast Technologies, LLC
                                 Rabobank N.A. - A/C XXXXXX9566
                                      Bank Reconciliation
                                       September 30, 2018


                                  Balance                                                Balance
                                July 1, 2018       Receipts       Disbursements     September 30, 2018

Per Bank                            165,328.41                -       (98,470.34)             66,858.07

Outstanding-
  Beginning                                    -              -              -                      -
  Ending                                       -                      (66,858.07)            (66,858.07)

Deposit in Transit                                            -                                     -

Per Books                           165,328.41                -      (165,328.41)                   -




Case: 14-30725       Doc# 568    Filed: 10/17/18     Entered: 10/17/18 18:49:41         Page 3 of
                                              22
                                     Hashfast Technologies, LLC
                                   Rabobank N.A. - A/C XXXXXX9566
                                        Bank Reconciliation
                                          October 2, 2018


                                   Balance                                               Balance
                                October 1, 2018      Receipts       Disbursements     October 2, 2018

Per Bank                               66,858.07                -       (66,858.07)                     -

Outstanding-
  Beginning                           (66,858.07)               -              -                        -
  Ending                                     -                                 -                        -

Deposit in Transit                                              -                                       -

Per Books                                    -                  -              -                        -




Case: 14-30725       Doc# 568      Filed: 10/17/18     Entered: 10/17/18 18:49:41       Page 4 of
                                                22
Case: 14-30725   Doc# 568   Filed: 10/17/18   Entered: 10/17/18 18:49:41   Page 5 of
                                         22
Case: 14-30725   Doc# 568   Filed: 10/17/18   Entered: 10/17/18 18:49:41   Page 6 of
                                         22
Case: 14-30725   Doc# 568   Filed: 10/17/18   Entered: 10/17/18 18:49:41   Page 7 of
                                         22
Case: 14-30725   Doc# 568   Filed: 10/17/18   Entered: 10/17/18 18:49:41   Page 8 of
                                         22
Case: 14-30725   Doc# 568   Filed: 10/17/18   Entered: 10/17/18 18:49:41   Page 9 of
                                         22
Case: 14-30725   Doc# 568   Filed: 10/17/18 Entered: 10/17/18 18:49:41   Page 10 of
                                         22
Case: 14-30725   Doc# 568   Filed: 10/17/18 Entered: 10/17/18 18:49:41   Page 11 of
                                         22
Case: 14-30725   Doc# 568   Filed: 10/17/18 Entered: 10/17/18 18:49:41   Page 12 of
                                         22
Case: 14-30725   Doc# 568   Filed: 10/17/18 Entered: 10/17/18 18:49:41   Page 13 of
                                         22
Case: 14-30725   Doc# 568   Filed: 10/17/18 Entered: 10/17/18 18:49:41   Page 14 of
                                         22
Case: 14-30725   Doc# 568   Filed: 10/17/18 Entered: 10/17/18 18:49:41   Page 15 of
                                         22
                5DEREDQN 1$                               ,QWHULP 6WDWHPHQW 6WDUW                    2FWREHU  
                32 %R[                                  ,QWHULP 6WDWHPHQW (QG                      2FWREHU  
                6DQWD 0DULD &$                                                                          3DJH  RI 

                                                           &DVH 1XPEHU                                      '0
                                                           &DVH 1DPH                     +$6+)$67 &5(',7256 75867

         0U 0LFKDHO .DVRODV
                                                           7UXVWHH 1XPEHU                                       
                                                           7UXVWHH 1DPH                             0U 0LFKDHO .DVRODV


                                                                                                            4XHVWLRQV
                                                                                                    H[W 
                                                                                           EPVEDQNLQJFHQWHU#EPVFRP
                                                                                                       ZZZEPVFRP


$FFRXQW QXPEHU                                             %HJLQQLQJ EDODQFH                         

                                                                     7RWDO DGGLWLRQV                                 

                                                                     7RWDO VXEWUDFWLRQV                        

                                                                     (QGLQJ EDODQFH                                  



7UDQVDFWLRQ 'HWDLOV

'DWH         'HVFULSWLRQ                                                  'HELWV              &UHGLWV            %DODQFH
    &+(&. 3$,'                                                                               
    &+(&. 3$,'                                                                               
    &+(&. 3$,'                                                                                     
7RWDO                                                               




&KHFNV 3DLG LQ 1XPHULFDO 2UGHU

&KHFN 1R                           &KHFN 'DWH                                             &KHFN $PRXQW

                                                                                    
                                                                                    
                                                                                    
                                    7RWDO &KHFNV 3DLG                                          




        Case: 14-30725         Doc# 568       Filed: 10/17/18 Entered: 10/17/18 18:49:41                Page 16 of
                                                           22
Case: 14-30725   Doc# 568   Filed: 10/17/18 Entered: 10/17/18 18:49:41   Page 17 of
                                         22
Case: 14-30725   Doc# 568   Filed: 10/17/18 Entered: 10/17/18 18:49:41   Page 18 of
                                         22
Case: 14-30725   Doc# 568   Filed: 10/17/18 Entered: 10/17/18 18:49:41   Page 19 of
                                         22
Case: 14-30725   Doc# 568   Filed: 10/17/18 Entered: 10/17/18 18:49:41   Page 20 of
                                         22
Case: 14-30725   Doc# 568   Filed: 10/17/18 Entered: 10/17/18 18:49:41   Page 21 of
                                         22
                      HASHFAST TECHNOLOGIES, LLC
           POST CONFIRMATION REPORT DISCLOSURE STATEMENT
                           CASE NO. 14-30725 DM
          FOR THE PERIOD JULY 1, 2018 THROUGH SEPTEMBER 30, 2018

The Debtor’s Plan of Liquidation was confirmed by order of the Court dated June 25, 2015. Michael
G. Kasolas was appointed trustee of the Hashfast Creditor Trust, the entity created by the Plan for
post-confirmation administration of the Debtor’s assets. Mr. Kasolas is filing this report in his
capacity as trustee of the Hashfast Creditor Trust.

All Trust assets were distributed prior to September 30, 2018. This is the final post-confirmation
report that will be filed by the Trustee.




Case: 14-30725      Doc# 568      Filed: 10/17/18 Entered: 10/17/18 18:49:41           Page 22 of
                                               22
